Exhibit 10.5
 
SERVICES AGREEMENT
 
This Services Agreement (the “Agreement”) is made and entered into as of
_______, 2011 by and between CMG Holdings Group, Inc., a Nevada corporation
(“CMGO”) and Audio Eye, Inc., a Delaware corporation (“AE”) with reference to
the following:
 
A.           Pursuant to a Master Agreement dated as of June 22, 2011 (the
“Master Agreement”) between CMGO and Audio Eye Acquisition Corp. (“AEAC”), a
newly formed corporation which owns certain rights to the exploitation of AE’s
patents, CMGO and AEAC agreed, among other things, that the shareholders of AEAC
will exchange all of their shares of the capital stock of AEAC for 80% of the
capital stock of AE and CMGO will distribute to its shareholders in the form of
a dividend 5% of the capital stock of AE (collectively, the
“Separation”).  Pursuant to the Master Agreement, CMGO will retain approximately
15% of the outstanding capital stock of AE as of the closing.
 
B.           As a condition to the closing of the Separation (the “Closing”), AE
and CMGO are required to enter into an agreement pursuant to which AE will pay
to CMGO a services fee based on revenues received by AE from CMGO referrals as
set forth below.
 
C.           Concurrently herewith, AE and CMGO are entering into a Royalty
Agreement (the “Royalty Agreement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, CMGO and AE agree as follows:
 
ARTICLE 1
PAYMENT OF SERVICE FEES


Effective as of the Closing, AE shall pay to CMGO 7.5% of revenues received by
AE from all business, clients or other sources of net revenue procured by CMGO,
its employees, officers or subsidiaries and directed to AE as the principal
referral source except that the percentage shall be 10% in the case of revenues
received from a company designated by the parties in a separate document.  Net
revenue shall mean gross revenue less cost of revenue.  Amounts due hereunder
shall be payable on a quarterly basis commencing with the calendar quarter in
which the Closing occurs with respect to revenues for such quarter.  Payment
shall be made within fifteen business days from the end of a calendar quarter
and shall be accompanied by a statement from AE stating in reasonable detail the
calculation of amounts payable.  As an additional service fee, within ninety
days from the Closing, AE shall deliver to CMGO restricted shares of its common
stock representing 0.05% of AE’s issued and outstanding shares of its capital
stock as of the Closing.
 
All amounts payable hereunder shall be without duplication of amounts payable
under the Royalty Agreement.
 
ARTICLE 2
REPORTS, BOOKS AND RECORDS; AUDIT; LATE PAYMENTS AND TAXES


2.1           Reports. Within thirty (30) days after the last day of each
quarter subsequent to the Closing Date, AE shall submit to CMGO written
statement (the “Quarterly Reporting Statement”) detailing with respect to the
preceding quarterly period: (a) all Gross Revenue; and (b) the amount to be paid
to CMGO under this Agreement based on such Gross Revenue.
 
2.2           Adjustments.  If AE has to reverse previously recognized Gross
Revenue reported under a previous Quarterly Reporting Statement, AE can claim
credit on a subsequent Quarterly Reporting Statement for the same quarter it
reverses the previously recognized Gross Revenue in AE’s income statement.  Such
credit will not exceed the amount to be paid in the then-current quarter, but
the unused credit may be carried over to succeeding quarters within the same
contract year.
 
 
 

--------------------------------------------------------------------------------

 
 
2.3           Payment Timing.  AE shall pay CMGO, on a quarterly basis, the
amounts reported in the Quarterly Reporting Statement for such quarter not later
than thirty (30) days after the end of such quarter.
 
2.4           Books and Records. AE shall maintain appropriate books of account
and records with respect to Gross Revenue in accordance with generally accepted
accounting principles and shall make complete and accurate entries concerning
all transactions relevant to this Agreement. All such books of account and
records shall be kept available by AE for no less than three (3) years after the
end of each calendar year, or, in the event of a dispute between the parties
involving in any way those books of accounts and records, until such time as the
dispute will have been resolve, whichever is later.
 
2.5           Audit. CMGO shall have the right during the Term and for a period
of three (3) years after the end of the calendar year, or, in the event of a
dispute concerning the accuracy and/or correctness of a Quarterly Reporting
Statement or any other payment made under this Agreement, until the dispute is
resolved, whichever is later, through an independent public accountant or other
qualified expert selected by CMGO and reasonably acceptable to AE, in inspect
and examine AE’s relevant books of accounts and records, server log files and
other documents (including, without limitation, vouchers, records, purchase
orders, sales orders, re-orders, agreements and technical information) relating
to the subject matter of this Agreement. Such inspection and examination shall
be done to confirm that appropriate payments have been under this Agreement. Any
such audit shall take place upon reasonable prior written notice to AE and
during AE’s regular business hours. Except as set forth in Section 2.6, the cost
of such audit shall be borne by CMGO.
 
2.6           Late Payments. CMGO shall be entitled to charge, and AE shall pay,
interest on any overdue amounts under this Agreement at the rate of one percent
(1%) per month (or part thereof), or at such lower rate as may be the maximum
rate allowed under applicable law. In the event that an audit reveals any
undisputed underpayment, AE shall, within thirty (30) days after written notice
from CMGO, make up for such underpayment by paying the difference between
amounts the audits reveals and the amounts AE actually paid, together with such
interest on such difference. If the underpayment is more than five percent (5%),
AE shall pay the reasonable cost of the audit.  If any amount is overdue by more
than ninety (90) days, in addition to any other remedies CMGO may have under
this Agreement, CMGO may turn over the right to collect such overdue amounts to
a collection agency. AE shall be responsible for any reasonable costs incurred
by CMGO or such collection agency in collecting any amount that is overdue by
more than ninety (90) days including, but not limited to, reasonable attorney’s
fees.
 
2.7           Taxes. AE shall pay all taxes, duties and levies imposed by all
national, state, province and local authorities (including, without limitation,
export, sales, use and excise) based on the transactions or payments under this
Agreement. Amounts payable by AE hereunder shall be paid without deduction or
withholding for or on account of any present or future tax, levy, impost, fee,
assessment, deduction or charge by any taxing authority except the withholding
tax deductible on any tax based CMGO income.
 
ARTICLE 3
DURATION


This Agreement shall be effective as of the date of this Agreement and remain in
force and effect until the fifth anniversary of the Closing.  At the end of such
five (5) year period, AE shall have no further obligation to CMGO. . For
purposes of this section, all income, revenues or other compensation from
agreements, contracts, claims, suits or actions entered into or initiated during
the above described five (5) year period shall be subject to the terms of this
agreement notwithstanding the fact that said income or compensation is received
by AE after the expiration of the initial five year term hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 4
GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in all
respects in accordance with, the laws of the state of Delaware applicable to
agreements made and to be performed entirely within such State, including all
matters of construction, validity and performance.
 
ARTICLE 5
NOTICES


All notices pursuant to this Agreement shall be in writing and shall be deemed
to have been given ten (10) days after the mailing thereof if sent by overnight
courier, or on the day following the day on which it was so sent if sent by
facsimile, addressed in the case of AE to its principal office at 9070 S. Rita
Road, Suite 1450, Tucson, Arizona 85747 and in the case of CMGO to its principal
office at 5601 Biscayne Boulevard, Miami, Florida 33137, or at such subsequent
address as either party may designate to the other in writing for such purposes.
 
ARTICLE 6
GENERAL


1.           This Agreement shall be binding upon the parties hereto, and their
respective successors and assigns.
 
2.           This Agreement may be modified at any time or from time to time
only by the written agreement of both parties.
 
3.           The failure of either party to require performance by the other
party of any provision hereof, or to enforce any remedies it may have against
the other party, shall in no way affect the right thereafter to enforce this
Agreement and require full performance by the other party.  The waiver by either
party of any breach of any provision of this Agreement shall not constitute a
waiver of any succeeding breach of that provision or of any other provision.
 
4.           The parties agree that this is an independent contractor
arrangement.  Under no circumstances shall either party be considered to be an
agent, employee, partner or representative of the other party or otherwise have
the authority or power to bind the other party.
 
5.           Except as otherwise expressly, provided herein, if any provisions
of this Agreement shall be adjudicated to be invalid or unenforceable in any
action or proceeding whether in its entirety or in any portion, then such part
shall be deemed amended, if possible, or deleted, as the case may be, from the
Agreement in order to render the remaining of the Agreement and any provision
thereof both valid and enforceable.  Any such deletion or amendment shall apply
only where the court rendering the same has jurisdiction.
 
6.           This Agreement cancels and supersedes all previous agreements,
written or oral, between the parties hereto relating to the subject matter
hereof and constitutes the entire agreement between the parties hereto, and
there are no understandings, representations or warranties expressed or implied
not specifically set forth herein.
 
7.           This Agreement may be executed in any number of counterparts each
of which shall be an original and taken together shall constitute one and the
same instrument.
 
[Signature page follows]
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Services Agreement to be
executed by their duly authorized officers.
 

 
AUDIO EYE, INC.
         
By:
  
     
Name:
         
     
Title:
        
         
CMG HOLDINGS GROUP, INC.
         
By:
       
Name:
         
     
Title:
          
       
(Signature Page of Services Agreement)

 
 
 
4

--------------------------------------------------------------------------------